PER CURIAM:
Reuben Charles Jones appeals the magistrate judge’s * order granting Defendants’ summary judgment motion on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Jones v. Drake, No. 7:12— cv-00514-RSB, 2014 WL 126995 (W.D.Va. Jan. 13, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge, pursuant to 28 U.S.C. § 636(c) (2012).